UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6128


GARY B. WILLIAMS,

                       Petitioner – Appellant,

          v.

WILLIAM C. SMITH, Superintendent,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cv-00578-HEH)


Submitted:   March 26, 2013                 Decided:   March 29, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Buterra Williams, Appellant Pro Se. Robert H. Anderson,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gary    Buterra      Williams      seeks       to    appeal       the    district

court’s orders denying relief on his 28 U.S.C. § 2254 (2006)

petition       and    denying       reconsideration.               The        orders    are     not

appealable       unless        a    circuit       justice          or     judge        issues     a

certificate      of    appealability.             See    28    U.S.C.          § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief    on    the    merits,      a   prisoner        satisfies         this    standard       by

demonstrating         that     reasonable         jurists      would          find     that     the

district       court’s      assessment      of    the     constitutional               claims    is

debatable      or     wrong.        Slack   v.     McDaniel,            529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                                Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense        with    oral    argument      because         the    facts        and    legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3